Bijur, J.
The verdict was set aside apparently as against the weight of evidence. While in this respect we would naturally hesitate to disturb the view of the trial judge, nevertheless, it must be said that the record does not disclose any salient reason for setting aside the conclusion arrived at by the jury.
The order must, however, be reversed for a different reason. The record shows that after the jury had rendered its verdict defendant made the usual motion to set it aside and the court said; “ I will not at this *43time disturb the verdict. Motion denied for the present.” Subsequently, on affidavits, a new motion to the same effect was made by the plaintiff and the order appealed from was made upon that motion. I can find no authority for a second motion under section 254 of the Municipal Court Act after one motion to Set aside the verdict has been made and decided. On the contrary, the very plain intimation of the cases in which this point or analogous ones have been considered is to the contrary. See for example, Stodder v. New England N. Co., 134 App. Div. 221; Colwell v. New York, N. H. & H. R. R. Co., 57 Misc. Rep. 623; Steinman v. Blumenfeld, 61 id. 220.
Order reversed, verdict and judgment reinstated, with costs of the appeal to appellant.
Seabury and Page, JJ., concur.
Order reversed, verdict and judgment reinstated, with costs..